COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Port Arthur Steam Energy, L.P. v. Oxbow Calcining LLC

Appellate case number:   01-20-00606-CV

Trial court case number: 2020-18313

Trial court:             270th District Court of Harris County

        Appellant, Port Arthur Steam Energy, L.P., and appellee, Oxbow Calcining LLC, have
filed a combined agreed motion for extensions of time in which to file their appellate briefs.
Appellant seeks an extension until December 11, 2020, to file its brief. Appellee seeks an
extension until January 29, 2021 to file its brief. The parties’ motion is granted.

       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss_______________
                             Acting individually


Date: November 24, 2020